TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 26, 2020



                                       NO. 03-18-00598-CV


                                  Thomas G. Kilgore, Appellant

                                                  v.

   City of Lakeway, Texas, and Sandy Cox, Ron Massa, Bridge Bertram, Dwight Haley,
           Steve Smith, and Keith Trecker, in their Official Capacities, Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the final order signed by the trial court on August 31, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. Appellant shall pay

all costs relating to this appeal, both in this Court and in the court below.